Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 14,
2015.




                                     In The

                      Fourteenth Court of Appeals

                              NO. 14-15-00374-CR


                     LUIS ANTONIO GALLEGOS, Appellant

                                       V.

                       THE STATE OF TEXAS, Appellee

                     On Appeal from the 179th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1459867


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed April 2, 2015. On July 8, 2015,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.2(a). The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                     PER CURIAM

Panel consists of Justices Boyce, McCally, and Donovan